 

 

i

Case 1:18-cr-00872-VM

Document 1 Filed 12/14 Pag Rp re — +
6 OL

 

 

 

OCU MENTE
Ue LECTRONICALL 70>
UNITED STATES DISTRICT COURT ENC a.
SOUTHERN DISTRICT OF NEW YORK oo a
oe ee ee ee x an i: FILED DEC. 1 yay
: oo — oH
UNITED STATES OF AMERICA : SEALED
: INDICTMENT ‘
~ Ve.o7
18 Cr.
LLOYD KIDD,

a/k/a “Chris Kidd,”
a/k/a “Gerard Agard,”
a/k/a “Red,”

Defendant.

COUNT_ONE

 

879

(Sex Trafficking)

The Grand Jury charges:

1. In or about the Spring of 2015, within the Southern
District of New York and elsewhere, LLOYD KIDD, a/k/a “Chris
Kidd,” a/k/a “Gerard Agard,” a/k/a “Red,” the defendant,
willfully and knowingly, in and affecting interstate and foreign
commerce, did recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, patronize, and solicit by any means
one or more persons, and did benefit, financially and by
receiving things of value, from participation in a venture that
engaged in any such act, knowing and in reckless disregard of
the fact that (1) means of force, threats of force, fraud,
coercion, as described in Title 18, United States Code, Section

1591 (e) (2), and a combination of such means would be used to

JUDGE MARRERO
 

Case 1:18-cr-00872-VM Document 1 Filed 12/11/18 Page 2 of 6

cause such persons to engage in one or more commercial sex acts,
and (2) that one or more such persons had not attained the age
of 18 years and would be caused to engage in one and more
commercial sex acts, to wit, KIDD recruited, harbored,
transported, provided, obtained, advertised, and maintained a
minor victim (“Victim-1), and, through force, threats of force,
fraud, coercion, and a combination of such means, caused Victim-
1 to engage in at least one commercial sex act, the proceeds of
which were transferred at least in part to KIDD.

(Title 18, United States Code, Sections 1591(a), (b) (1), (b) (2)
and 2.)

COUNT TWO
(Sex Trafficking)
The Grand Jury further charges:

2. In or about the Summer of 2017, within the Southern
District of New York and elsewhere, LLOYD KIDD, a/k/a “Chris
Kidd” a/k/a “Gerard Agard” a/k/a “Red,” the defendant, willfully
and knowingly, in and affecting interstate and foreign commerce,
did recruit, entice, harbor, transport, provide, obtain,
advertise, maintain, patronize, and solicit by any means one or
more persons, and did benefit, financially and by receiving
things of value, from participation in a venture that engaged in
any such act, knowing and in reckless disregard of the fact that

that one or more such persons had not attained the age of 18
Case 1:18-cr-00872-VM “Document 1 Filed 12/11/18 Page 3 of 6

years and would be caused to engage in one and more commercial
sex acts, to wit, KIDD recruited, harbored, transported,
provided, obtained, advertised, and maintained a minor victim
(“Victim-2), who at various points resided at a particular non-
incarceratory residential treatment facility located in
Westchester County, New York (“Facility-1"), which provided
housing for at-risk and troubled children and adolescents, on
behalf of departments of social services for certain counties in
New York State, and, caused Victim-2 to engage in at least one
commercial sex act, the proceeds of which were transferred at
least in part to KIDD.

(Title 18, United States Code, Sections 1591(a) and (b) (2).)

FORFEITURE ALLEGATIONS
3. As a result of committing the offenses alleged in

Counts One and Two of this Indictment, LLOYD KIDD, a/k/a “Chris
Kidd," a/k/a “Gerard Agard,” a/k/a “Red,” the defendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 1594(d), any property, real and personal,
that was involved in, used, or intended to be used to commit or
to facilitate the commission of the offenses alleged in Counts
One and Two, and any property, real and personal, constituting
or derived from, any proceeds obtained, directly or indirectly,
as a result of the offenses alleged in Counts One and Two, or

any property traceable to such property, including but not
 

Case 1:18-cr-00872-VM Document 1 Filed 12/11/18 Page 4 of 6

limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offenses that the defendant personally obtained.
Substitute Asset Provision
4. If any of the above-described forfeitable property,

as a result of any act or omission of the defendant:

(a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited
with, a third person;

(c) has been placed beyond the jurisdiction of the

Court;

(d) has been substantially diminished in value; or
Case 1:18-cr-00872-VM Document 1 Filed 12/11/18 Page 5 of 6

(e) has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to 21 U.S.C.
§ 853(p) and 28 U.S.C. § 2461(c), to seek forfeiture of any
other property of said defendant up to the value of the above

forfeitable property.

(Title 18, United States Code, Sections 981, and 1594; Title 21,
United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Med  — ratte ) amar

FOREPERBSON GEOFFREY 6}. BERMAN
United States Attorney

 
Case 1:18-cr-00872-VM Document1: Fil@d 12/11/18 Page 6 of 6

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
LLOYD KIDD,
a/k/a “Chris Kidd,”

a/k/a “Gerard Agard,”
a/k/a “Red,”

Defendant.

 

INDICTMENT
18 Cr.

(18 U.S.C. §8§ 1591(a) (1), (2),
(b) (1), (2))

GEOFFREY S. BERMAN
United States Attorney

fieay Lb

 

nm Foreperson

 

(fri fie Kia pn Gar het [86 UY

C7) VOY

 
